

Exhibit 10.3
SINCLAIR BROADCAST GROUP, INC.


STOCK APPRECIATION RIGHT AGREEMENT


THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made and entered
into as of this 29th day of August 2017 (the “Grant Date”) between Sinclair
Broadcast Group, Inc., a Maryland corporation (the “Company”), and Christopher
S. Ripley (“Ripley”).


RECITALS


WHEREAS, the Company has adopted the SBG Executive Performance Formula and
Incentive Plan (the “Plan”) to reward certain key individuals for making
contributions to the Company and its subsidiaries by enabling them to acquire
shares of Class A Common Stock, par value $.01 per share (“Common Stock”), of
the Company; and


WHEREAS, the Company desires to grant to Ripley stock-settled compensation based
on the appreciation in value of shares of the Company’s Common Stock equal to
Two Million Dollars and No Cents ($2,000,000.00), calculated based on the
Black-Scholes model and assumptions consistent with those historically used for
the Company’s annual proxy statement’s compensation disclosures, at the time of
the Grant (the “SARs”) pursuant to the Plan and upon the terms and subject to
the conditions hereinafter set forth.


AGREEMENTS


NOW, THEREFORE, IN CONSIDERATION OF the foregoing premises, the parties to this
Agreement agree as follows:


1.    Grant of SARs. Subject to the terms and conditions set forth in this
Agreement, on February 28, 2018 the Company shall grant to Ripley the fully
vested right to receive Common Stock of the Company equal in value to the
difference between the SARs' base value, which shall be the fair market value of
one share of Common Stock on the date of grant under the Plan, and the per share
closing price of the Company’s Common Stock on the date of exercise.


2.    Relationship to Plan. The SARs are issued in accordance with and subject
to all of the terms, conditions, and provisions of the Plan, as amended from
time to time and administrative interpretations thereunder, if any, which have
been adopted by the Committee thereunder and are in effect on the date hereof.
Except as defined herein or otherwise stated, capitalized terms shall have the
same meanings ascribed to them under the Plan.


3.    Termination of SARs. The SARs hereby granted shall terminate and be of no
force and effect with respect to any shares of Common Stock not previously
acquired by Ripley on the tenth (10th) anniversary of the Grant Date.


4.    Exercise of SARs. Subject to the limitations herein and in the Plan, the
SARs may be exercised with respect to the shares of Common Stock, in whole or in
part, at any time on or prior to the tenth (10th) anniversary of the Grant Date,
regardless of Ripley’s service status, by written notice to the Company at its
principal executive office. Notwithstanding any contrary provision of this
Agreement or the




--------------------------------------------------------------------------------




Plan, the exercise price of a SAR shall not be less than the fair market value
of the Common Stock on the date of grant under the Plan.


5.    Transferability. The SARs shall not be transferable except by will or by
the laws of descent and distribution. During Ripley’s lifetime, the SARs may be
exercised only by Ripley. No assignment or transfer of the SARs, whether
voluntary or involuntary, by operation of law or otherwise, except a transfer by
will or by the laws of descent or distribution, shall vest in the assignee or
transferee any interest or right whatsoever in the SARs.


6.    No Rights as Stockholder. Ripley shall not have any rights as a
stockholder of the Company with respect to any of the shares subject to the
SARs, except to the extent that such shares shall have been acquired by and
transferred to Ripley.


7.    Dissolution or Merger. Upon the dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving corporation,
or a transaction in which another individual or entity becomes the owner of
fifty percent (50%) or more of the total combined voting power of all classes of
stock of the Company, the unexercised portion of the SARs shall terminate, but
Ripley shall have the right to exercise the unexercised portion of the SARs
immediately prior to such event.


8.    Withholding for Tax Purposes. Any amount of Common Stock that is payable
or transferable to Ripley hereunder may be reduced by any amount or amounts
which the Company is required to withhold under the then applicable provisions
of the Internal Revenue Code of 1986, as amended, or its successors, or any
other federal, state, or local tax withholding requirement. If Ripley does not
elect to satisfy withholding requirements in this fashion, the issuance of the
shares of Common Stock transferable to Ripley hereunder shall be contingent upon
Ripley’s satisfaction of any withholding obligations that may apply and Ripley’s
presentation of evidence satisfactory to the Board that such withholding
obligations have been satisfied.


9.    Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any notice
required or permitted to be delivered hereunder will be deemed to be delivered
on the date that it is personally delivered or, whether actually received or
not, on the third (3rd) business day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address that such person has heretofore specified by
written notice delivered in accordance herewith. The Company or Ripley may
change, at any time and from time to time, by written notice to the other, the
address that it or he had therefore specified for receiving notices.


Until changed in accordance herewith, the Company and Ripley specify their
respective addresses as set forth below:


Company:            Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn:    Chief Financial Officer and Executive Chair


with copy to:            Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030
Attn: Executive Vice President/General Counsel




--------------------------------------------------------------------------------






Ripley:                Christopher S. Ripley
c/o Sinclair Broadcast Group, Inc.
10706 Beaver Dam Road
Cockeysville, Maryland 21030


10.    Amendment. Notwithstanding any other provision hereof, this Agreement may
not be supplemented or amended from time to time without the written consent of
Ripley and the Company.


11.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed entirely in Maryland.


12.    Counterparts. This Agreement may be executed in multiple counterparts.
The Company and Ripley may sign any number of copies of this Agreement. Each
signed copy shall be an original, but all of them together represent the same
agreement.






[REST OF PAGE LEFT INTENTIONALLY BLANK
-- SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Ripley have caused this Agreement to be
executed as of the date first above written.


SINCLAIR BROADCAST GROUP, INC.


By:    /s/ J. Duncan Smith
Name: J. Duncan Smith
Title: V.P. Secretary    




/s/ Christopher S. Ripley
Christopher S. Ripley




